Matter of Corbin (2019 NY Slip Op 00542)





Matter of Corbin


2019 NY Slip Op 00542


Decided on January 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2019

Sweeny, J.P., Tom, Kahn, Oing, Singh, JJ.


8211N 4795/15A

[*1] In re Sol Neil Corbin,	 Deceased.
Irwin Jacobs, Petitioner-Respondent,
vDavid J. Corbin, Respondent-Appellant.


Seward & Kissel, LLP, New York (Lori A. Sullivan of counsel), for appellant.
Ferguson Cohen LLP, White Plains (Timothy J. Joyce of counsel), for respondent.

Order, Surrogate's Court, New York County (Rita Mella, S.), entered October 27, 2017, which granted petitioner's application for payment of a $100,000 bequest, unanimously affirmed, with costs.
The Supreme Court properly granted petitioner's application. Respondent claims that an accounting was warranted prior to payment of the $100,000 bequest to petitioner so that respondent, as executor, could establish that the estate was insolvent was based on conclusory claims that additional, unspecified, undocumented administration expenses had been incurred (see Matter of Ehmer , 272 AD2d 542, 543 [2d Dept 2000]). As the Surrogate's Court noted, respondent's receipt of closing letters from the New York State Department of Taxation and Finance and the Internal Revenue Service rendered moot any claims that further estate taxes might need to be paid. Thus, the Surrogate's Court correctly concluded that there were sufficient funds in the residuary estate to pay petitioner at that stage, two years after the decedent had died and more than nine months after the letters testamentary had issued.
Moreover, the Surrogate's Court properly reasoned that at that stage, an accounting would cause further delay, incur unnecessary expense, and possibly deplete the estate of sufficient funds to pay the bequest.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2019
CLERK